DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12 and 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harle et al. (U.S. Publication no. 2009/0117711)) in view of Barthelemy (U.S. Publication No. 2015/0243551), further in view of Henley et al (U.S. Publication No. 2016/0372628).
Regarding claim 1, Harle teaches a method of forming a semiconductor engineered wafer, the method comprising:
implanting ions (Fig. 1A, ions 6) into a first wafer (wafer 2/4) through a top side (Fig. 1A), generating an ion damaged layer (damaged layer 7, Fig. 1B) underneath a substrate film of the first wafer (see Fig. 1A-C, layer is separated portion 4);
forming a stress inducing layer (paragraph [0028], stress created by forming a second layer adjacent the layer 4 having a different stress profile) on a surface (see Fig. 1A, paragraph [0028]) on one of the ion implanted side (top side) and the opposite side (bottom side) of the first wafer
separating the substrate film from the first wafer at the ion damaged layer in response to the compressive stress (see Fig. 1C); and 
bonding the separated substrate film (Fig. 1C) to a second wafer (second wafer 8) at a surface on one of a first side and a second side, the second side being opposite of the first side of the second wafer (see Fig. 1B).
Harle does not specifically teach the stress inducing layer for introducing compressive stress in the first wafer; or that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the first wafer.  
However, Barthelemy teaches that a stress inducing layer for cleaving a wafer can be either tensile or compressive strain (see paragraph [0003]).  It would have been obvious to a person of skill in the art that the strain in Harle could have been compressive instead of tensile because it would have been simple substitution of one stress type for another with predictable results, and Barthelemy teaches that they are equivalent substitutions for one another.
Henley teaches that lighter and lower energy particles should be chosen to reduce the surface damage (paragraph [0161]), and teaches that the dose of the ions is tied directly to the ion energy (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dose of ions could have been selected based on the ion energy so as to minimize surface damage because surface damage would reduce the reliability of the cleaved substrate, and that the dosage would be chosen based on the particle energy because Henley teaches that this is necessary to achieve the same implant penetration.

Regarding claim 2, Harle in view of Barthelemy and Henley teaches the method of claim 1, wherein the bonding step is performed using one of direct wafer bonding or wafer boding with intermediate materials (inherent because these are the only two possible options).

Regarding claim 3, Harle in view of Barthelemy and Henley teaches the method of Claim 1, wherein materials for the first wafer comprises at least one of SixGe1-x, InxGa1-xAs, InxGa1-xP, InxGayAl1-x-yN,  CdTe, ZnO, and Ga2O3, where the x<l, y<1 and 1-x-y 1 when bonding the first wafer to the first side of the second wafer (see Harle paragraph [[0016])

Regarding claim 4, Harle in view of Barthelemy and Henley teaches the method of Claim 1, wherein the first wafer is formed of one of Si, sapphire, ceramics, poly crystalline SiC, quartz, glass, and metals when bonding to the second side of the second wafer (see Harle paragraph [0011]).

Regarding claim 5, Harle in view of Barthelemy and Henley teaches the method of Claim 1, wherein the implanted ion comprises be one of H, He, N, and 0 (see Harle paragraph [0017], Hydrogen is used as cleaving species).

Regarding claim 7, Harle in view of Barthelemy and Henley teaches the method of claim 1, wherein prior to implanting ions in the first wafer, forming a functional layer (Harle Fig. 1A, functional layer 5) on a surface of the top side of the first wafer such that the ions are then implanted through the functional layer (see Fig. 1A).

Regarding claim 10, Harle teaches a method of forming a semiconductor engineered wafer, the method comprising:
providing a wafer (wafer 2/4, Fig. 1A) comprising a first surface (top surface) on an ion implanted side (see Fig. 1B, ion implantation 6), a second surface (bottom surface) on a side opposite from the ion implanted side, and an ion damaged layer (damaged layer 7) underneath a substrate film of the wafer (see Fig. 1C, film being top portion of layer 4 after separation), wherein the ion damaged layer is formed by ion implantation (Fig. 1A;
forming a stress inducing layer (paragraph [0028], stress created by forming a second layer adjacent the layer 4 having a different stress profile) on a surface on one of the ion implanted side and the opposite side of the wafer (it is inherent that it would be formed on one or the other because layers are stacked, not horizontally adjacent); and
separating the substrate film from the wafer at the ion damage layer in response to the compressive stress (see Fig. 1C).
Harle does not teach the stress inducing layer for introducing compressive stress in the wafer , or wherein the ion dose of the ion implantation is controlled based on the ion energy of the ion implantation so as to minimize surface damage to the first surface of the wafer.
However, Barthelemy teaches that a stress inducing layer for cleaving a wafer can be either tensile or compressive strain (see paragraph [0003]).  It would have been obvious to a person of skill in the art that the strain in Harle could have been compressive instead of tensile because it would have been simple substitution of one stress type for another with predictable results, and Barthelemy teaches that they are equivalent substitutions for one another.
Henley teaches that lighter and lower energy particles should be chosen to reduce the surface damage (paragraph [0161]), and teaches that the dose of the ions is tied directly to the ion energy (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dose of ions could have been selected based on the ion energy so as to minimize surface damage because surface damage would reduce the reliability of the cleaved substrate, and that the dosage would be chosen based on the particle energy because Henley teaches that this is necessary to achieve the same implant penetration.

Regarding claim 12, Harle in view of Barthelemy and Henley teaches the method of Claim 10, wherein materials for the first wafer comprises at least one of SixGe1-x, InxGa1-xAs, InxGa1-xP, InxGayAl1-x-yN,  CdTe, ZnO, and Ga2O3, where the x<l, y<1 and 1-x-y 1 when bonding the first wafer to the first side of the second wafer (see Harle paragraph [[0016])


Regarding claim 14, Harle in view of Barthelemy and Henley teaches the method of Claim 10, wherein the implanted ion comprises be one of H, He, N, and O (see Harle paragraph [0017], Hydrogen is used as cleaving species).

Regarding claim 16, Harle in view of Barthelemy and Henley teaches the method of claim 10, wherein prior to implanting ions in the first wafer, forming a functional layer (Harle Fig. 1A, functional layer 5) on a surface of the top side of the first wafer such that the ions are then implanted through the functional layer (see Fig. 1A).

Regarding claim 17, Harle teaches a method of forming a semiconductor engineered wafer, the method comprising:
generating an ion damaged layer (Fig. 1A, ions 6 and Fig. 1B, damaged layer 7) underneath a substrate film of the wafer (film 4);
forming a stress inducing layer (paragraph [0028], stress created by forming a second layer adjacent the layer 4 having a different stress profile) on a surface on one of the ion implanted side and the opposite side of the wafer (it is inherent that it would be formed on one or the other because layers are stacked, not horizontally adjacent); and
separating the substrate film from the wafer at the ion damage layer in response to the compressive stress (see Fig. 1C).
Harle does not teach the stress inducing layer for introducing compressive stress in the wafer, or that the damaged layer is created by implanting ions into a wafer through a top side, wherein the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the wafer.  
However, Barthelemy teaches that a stress inducing layer for cleaving a wafer can be either tensile or compressive strain (see paragraph [0003]).  It would have been obvious to a person of skill in the art that the strain in Harle could have been compressive instead of tensile because it would have been simple substitution of one stress type for another with predictable results, and Barthelemy teaches that they are equivalent substitutions for one another.
Henley teaches that lighter and lower energy particles should be chosen to reduce the surface damage (paragraph [0161]), and teaches that the dose of the ions is tied directly to the ion energy (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dose of ions could have been selected based on the ion energy so as to minimize surface damage because surface damage would reduce the reliability of the cleaved substrate, and that the dosage would be chosen based on the particle energy because Henley teaches that this is necessary to achieve the same implant penetration.

Regarding claim 18, Harle in view of Barthelemy and Henley teaches the method of Claim 17, wherein materials for the first wafer comprises at least one of SixGe1-x, InxGa1-xAs, InxGa1-xP, InxGayAl1-x-yN,  CdTe, ZnO, and Ga2O3, where the x<l, y<1 and 1-x-y 1 when bonding the first wafer to the first side of the second wafer (see Harle paragraph [[0016])

Regarding claim 19, Harle in view of Barthelemy and Henley teaches the method of Claim 17, wherein the implanted ion comprises be one of H, He, N, and 0 (see Harle paragraph [0017], Hydrogen is used as cleaving species).

Regarding claim 21, Harle in view of Barthelemy and Henley teaches the method of claim 17, wherein prior to implanting ions in the first wafer, forming a functional layer (Harle Fig. 1A, functional layer 5) on a surface of the top side of the first wafer such that the ions are then implanted through the functional layer (see Fig. 1A).


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10, 12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 15 and 20, the prior art, alone or in combination, fails to teach or suggest wherein a functional layer is formed on the substrate film of the first wafer prior to applying the stress inducing layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896